Citation Nr: 0215651	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  01-097 58A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) (the issue of entitlement to service 
connection for a psychiatric disability other than PTSD will 
be addressed by the Board of Veterans' Appeals (Board) in a 
separate decision).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from August 1966 to May 1968.

This matter comes before the Board from a rating decision of 
the Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for PTSD and other acquired psychiatric disorder.

The Board is undertaking additional development on the issue 
of entitlement to service connection for an acquired 
psychiatric disorder (other than PTSD) pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  

After giving the notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  The veteran served in Vietnam during his period of 
service.

2.  The veteran was not personally involved in combat with 
the enemy.

3.  There is no competent evidence of record that the veteran 
experienced an in-service stressor, nor is there competent 
evidence or record of a medical link between the veteran's 
claimed PTSD and any in-service stressor.



CONCLUSION OF LAW

It has not been shown that the veteran has a PTSD that was 
incurred in or aggravated by military service. 38 C.F.R. §§ 
3.102, 3.303, 3.304(c), 3.304(f), 4.125 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp. 2001) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  66 Fed. Reg. 45,620-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA;  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002).  Thus, since 
appellant's claim at issue obviously was not final on 
November 9, 2000, it appears that Section 3 of the Veterans 
Claims Assistance Act of 2000, dealing with notice and duty 
to assist requirements, may not be applicable here.

Even assuming, arguendo, that Section 3 of the Veterans 
Claims Assistance Act of 2000 is applicable in the instant 
appeal, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed.  The RO 
provided the veteran with notice regarding this change in the 
law and readjudicated and denied the claim under the new law.  
See, in particular, the April 2001 RO letter to the veteran 
which explained the VA's duty to assist, the December 2001 
Notice of Decision, and the June 2002 Supplemental Statement 
of the Case.  Further, the RO sent the veteran an October 
2001 letter which provided detailed instructions on how to 
file and support a claim for PTSD and included an information 
form titled, "Information In Support of Claim for Service 
Connection for Post-Traumatic Stress Disorder (PTSD)."  The 
RO also obtained the veteran's VA outpatient treatment 
records, which include a behavioral health evaluation, and 
they are associated with the claim file.  Therefore, the 
Board is satisfied that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Analysis

The veteran's military history, as stated in the June 2000 
behavioral health evaluation, reflects as follows:

The veteran reports a variety of symptoms of PTSD 
which include hatred of people of Asian features, 
inability to eat Chinese food, including actual 
vomiting when he smells these foods.  He states he 
avoids all people and things that have any Oriental 
look or flavor to them.  He states that while he 
was in Vietnam, the Vietnamese "stole me blind."  
The veteran also worries about his daughter's 
childhood onset diabetes, thinking that it is 
somehow related to his Vietnam experience, possibly 
from the stress.  He continues to harbor great 
resentment over the antiwar protests that were 
going on when he returned from Vietnam.  He has a 
very negative outlook on society and hates anyone 
who was involved in the anti-war [sic] effort 
during that era.

Quotes in original.

Service connection for PTSD "requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. . . ."  38 C.F.R. § 3.304(f) (2002) 
(emphasis added).  Section 4.124(a) of 38 C.F.R. incorporates 
the DSM-IV as the governing criteria for diagnosing PTSD.  
Where a clear diagnosis of PTSD by a mental health 
professional exists, the sufficiency of an in-service 
stressor is presumed.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Even when this presumption is applicable, however, 
there still must be competent credible evidence which 
establishes the claimed in-service stressor.  Anglin v. West, 
11 Vet. App. 361, 367 (1998).  This case, however, presents 
the situation of the absence of a claimed in-service 
stressor.

Normally, if the Board finds a diagnosis of PTSD 
insufficiently supported, the Board must return the report to 
the examiner to substantiate the diagnosis.  38 C.F.R. § 
4.125(a).  Cohen v. Brown, 10 Vet. App. at 143.  This case 
does not involve the situation of the Board questioning the 
existence of an alleged stressor, cf. West v. Brown, 7 Vet. 
App. 70, 78 (1994), but one of an absence of an allegation of 
an in-service stressor.

In this veteran's case, the fatal missing link is any 
allegation of an in-service stressor.  In response to the 
RO's request for evidence which support his claim, the 
veteran provided copies of letters and cards he wrote to his 
wife while he was in Vietnam.  While these cards and letters 
to his wife raise an inference that his military duties 
required him to leave his primary base of operations at Cam 
Rahn Bay, Vietnam, to transport fuel to forward operating 
bases, they contain nothing whatsoever which constitutes a 
claim that he engaged in actual combat with the enemy, or 
that he experienced or observed any traumatic event 
associated with a combat encounter or otherwise, during these 
occasions.  He simply does not provide any incident or 
experience from his service in Vietnam which even approaches 
an allegation of an in-service stressor, other than the fact 
he was physically present in Vietnam.  The mere fact that one 
served in Vietnam, and the fact that such service may have 
indeed been stressful in and of itself, does not meet the 
criterion of an in-service stressor as required by 
regulation.  Wood v. Dirwinski, 1 Vet. App. 190 (1991).  The 
primary source of the veteran's hostility and frustration is 
his perception of how Vietnam veterans have been treated 
since their return to civilian life, not the actual 
experiences of his duty in Vietnam.

Although it's evident from the cards and letters that the 
veteran loathed his experience in Vietnam, nothing in them 
describe a traumatic experience.  To the contrary, they 
primarily contain disparaging remarks about elderly 
Vietnamese women.  There are cryptic remarks such as, "Its 
[sic] pretty messy out there," and, "Its [sic] not nice out 
there," which may refer to any subject matter ranging from 
the weather to the military situation at his particular 
location at the time he wrote the comments to his wife.  All 
of the stressors which the behavioral health evaluation cite 
as manifestations of the veteran's depression and PTSD, i.e., 
his and his wife's failed business venture, his lack of 
consistent employment, and his daughter's health, are non-
related to his military service.  As such, they do not 
qualify as stressors which may be used to support a diagnosis 
of service-connected PTSD.

Section 4.125(a) of 38 C.F.R. requires the responsible agency 
to return a report to the examiner when a diagnosis of PTSD 
does not conform with DSM-IV or when the diagnosis does not 
conform with the findings of the report itself.  The Court of 
Appeals for Veterans' Claims has applied this requirement 
strictly.  Cohen v. Brown, 10 Vet. App. at 143.  In light of 
the absence of a critical factual element, however, the Board 
concludes that 38 C.F.R. § 4.125(a) (2002) is not applicable 
in this case.  The Board may reject a claim if the 
preponderance of the evidence is against the occurrence of an 
in-service stressor.  Cohen v. Brown, 10 Vet. App. at 153 
(Nebeker, J., concurring).  The Board understands the current 
state of the law to be that, returning a report to the 
examiner is mandated only when the Board concludes, or 
perhaps merely questions, whether the underlying diagnosis 
itself fails to conform to DSM-IV.  Cohen v. Brown, supra.  
The Board concludes that returning the report is not required 
where the veteran does not even claim an in-service stressor, 
for there is nothing for medical authorities to evaluate.  
Further, in the absence of a claim of an in-service stressor, 
there is no occasion to weigh evidence for and against the 
actual occurrence of the claimed stressor and to apply the 
benefit of the doubt rule.  38 C.F.R. § 3.102 (2002).  
Finally, while adjudicating the veteran's claim, the RO made 
repeated requests to the veteran for information which 
supported his claim and explained what type information would 
support it.  All the veteran provided are the aforementioned 
cards and letters.

Therefore, the Board determines that all available evidence 
has been considered and must find that the veteran did not 
experience a stressor in service which might reasonably lead 
to the development of PTSD.  Accordingly, there is no basis 
for a finding of PTSD related to service.


ORDER

Service connection for PTSD is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

